Exhibit 10.1

 

[image_001.jpg]

 

May 15, 2017

  

Dear Linda:

 

On behalf of The ONE Group Hospitality, Inc. (the “Company”), it is our pleasure
to offer you the position of Interim Chief Financial Officer. In this role you
will cover all duties and responsibilities, including SEC reporting of a CFO of
a public company. You will be required to work on the day to day financial
matters of the company along with, should the need require, working to assist
the company in a sale to strategic or private equity partner.

 

This letter sets forth the terms and conditions of your employment with the
Company. Please review carefully and contact me if you have any questions.

 

 

  Title: Interim Chief Financial Officer         Reporting to: Chief Executive
Officer         Start Date:   May 16, 2017         Base Salary:   Your base
salary will be at a rate of $6,346.15 weekly ($27,500.00 monthly) less
applicable tax and other withholdings.  Salary is payable according to the
Company’s regular weekly payroll schedule.         Condition: This term is based
on a fixed 6 months duration with a review on or before the 31st August. At that
review we will discuss whether you will be considered, or if you want to be
considered for the permanent role of CFO for The ONE Group.         Equity
Grant: You will be granted 35,000 restricted shares, based on achievement of
certain objectives to be agreed upon and accelerated on a change in control.    
    Benefits: As ONE Group salaried employee, you are eligible for the current,
standard company health, life, disability, dental and vision coverage will be
available on the 1st of the month following 60 days of employment.  In addition
to information below, we will provide you full detailed information regarding
coverage.** A portion of premium cost for single coverage will be covered by the
company with additional dependent coverage available at a cost as outlined in
provided documentation.             As a senior level executive, you will also
receive Armada Care Executive Health benefits, for yourself and your family, at
no cost to you when you enroll in the High Plan.

 

 

© 2017 by The ONE Group, LLC

 

 

 

 

[image_001.jpg]

 



    Company offers short term and long term disability at 60% of base salary up
to a $1,500.00 weekly maximum on short term disability and up to $10,000.00
maximum on long term disability.           After ninety days of employment,
employee can enroll in the Company’s 401k plan.           **Note: The ONE
Group’s human resources representatives as well as insurance representatives are
available to explain and answer any questions regarding the details of coverage.
        Vacation: Vacation is accrued at 3.077 hours per pay period, which is
equivalent to four weeks on an annual basis.           Personal/Sick Days: 
Personal/Sick days are allotted at 5 each calendar year.         Expenses:
Normal and reasonable expenses will be reimbursed on a monthly basis per company
policy and upon completion of the appropriate expense request form.          
Severance: In the event that a change of control occurs prior to the end of the
6 month term, you will be paid the full term and the restricted shares will vest
on a sale or change of control of the company. Payment will be in a lump sum
upon termination or in regular pay periods over the six months.           In the
event that you terminated for other than cause then the term will be paid in
full, but the restricted shares will be cancelled. Payment will be in a lump sum
upon termination or in regular pay periods over the six months.           In the
event that the contract term expires and you are no longer involved in the
company, but have worked on a transaction with a buyer that materializes after
you have left the shares will vest on a sale or change of control with that
buyer.           In the event that you cease to work with the company for cause
(ie. violence, theft, fraudulent activities, harassment, etc.),  the term of the
agreement will cease at that point and the restricted shares will be cancelled.
        Non-Solicitation:  You will need to sign a standard non-solicitation
agreement.

 

 

© 2017 by The ONE Group, LLC

 

 

 

 

[image_001.jpg]

 

Linda, we are extremely excited to have you join The ONE Group team as we grow
the organization.

 

Your offer is contingent upon satisfactory completion of a background check and
The ONE Group’s standard public company director/officer questionnaire. We are
confident of the positive impact you will make. If the terms described above are
acceptable, please sign below, return the original to me, and keep a copy for
your records. We look forward to working closely with you.

  

This offer is not intended to be a contractual obligation to hire the individual
indicated herein other than as an Employee-at-will. The company is not extending
an employment agreement to the prospective to employee, and if employed, the
employee may be terminated at will and without further obligation other than
that as required pursuant to law.

 

 

Very truly yours,

 

/s/ Jonathan Segal

 

Jonathan Segal

Chief Executive Officer

The ONE Group

 

 

AGREED AND ACCEPTED:

 

 



/s/ Linda Siluk   May 15, 2017   Linda Siluk   Date  

 

 

© 2017 by The ONE Group, LLC

 

 

